NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 16 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CHRIS LANGER,                                    No.   15-56608

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-08842-RGK-JPR
 v.

JOYCE H. MCKELVY; CAROL L.                       MEMORANDUM*
MCKELVY; HA JA KIM,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted February 6, 2017**
                              Pasadena, California

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      Chris Langer appeals the district court’s dismissal, on a motion brought

under Federal Rule of Civil Procedure 12(c), of his claims under the Americans

with Disabilities Act (ADA) and various state laws. We review the district court’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision de novo, see Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

F.3d 1047, 1053 (9th Cir. 2011), and now affirm.

      1.     Langer contends that it was improper for the district court to dismiss

his ADA claim as moot based on evidence establishing that the defendants had

made all necessary changes to the Cherry Donuts parking lot. We disagree. The

district court properly considered such evidence to determine whether it had

subject-matter jurisdiction over Langer’s federal claim. See, e.g., Lacano Invs.,

LLC v. Balash, 765 F.3d 1068, 1071 (9th Cir. 2014); Warren v. Fox Family

Worldwide, Inc., 328 F.3d 1136, 1139–41 (9th Cir. 2003). There was no reason to

wait until summary judgment to dispose of a moot claim when all evidence showed

that “the allegedly wrongful behavior could not reasonably be expected to recur.”

City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 n.10 (1982) (internal

quotation marks omitted) (quoting United States v. Concentrated Phosphate

Export Ass’n, 393 U.S. 199, 203–04 (1968)).

      2.     Langer also asserts that the district court’s ruling deprived him of his

“right” to determine whether some other portions of defendants’ facility—those he

had not yet inspected—violated the ADA. We remain unpersuaded. Within a few

days of being served with the Complaint, the defendants hired a Certified Access

Specialist to inspect the property’s parking area for ADA compliance. The


                                          2
defendants implemented all of the Specialist’s recommendations, including

resurfacing the parking lot, repainting the van-accessible parking space (twice),

and installing new van-accessible signs. Thereafter, the Specialist reinspected the

parking area and produced a report certifying that “[e]ach element of the parking

space, including the width and length of the space, slope of the ground surface,

markings, and parking signage were in compliance with the applicable ADA

standards.” Cherry Donuts does not have an indoor restaurant space that could

contain additional ADA violations because customers “order and pay through a

small window” and all “seating is outside.” Langer has not alleged any facts to

contradict the Specialist’s report or suggest that there are lingering violations at the

property. Our decision in Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008),

does not stand for the proposition that Langer is entitled to discovery on the facts

of this case.

       3.       Finally, we disagree with Langer that the district court dismissed his

state-law claims “with prejudice.” In fact, the district court did just the opposite,

stating unequivocally that “[Langer] may prosecute his state law claims in state

court.” No tribunal could interpret the district court’s order as precluding a

subsequent state-court action on the same state-law claims.

       AFFIRMED.


                                             3